UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA
______________________________
MOHAMMED AL-ADAHI, et al.,     :
                               :
     Petitioners,              :
                               :
     v.                        :   Civil Action No. 05-280 (GK)
                               :
GEORGE W. BUSH, et al.,        :
                               :
     Respondents.              :
______________________________:

                               ORDER

     A Status Conference was held in this case on January 26, 2009.

Upon consideration of the representations of the parties, and the

entire record herein, it is hereby

     ORDERED, that parties’ motions on the admission of hearsay

evidence are due no later than 10 days prior to the date on which

initial briefs for judgment are due, pursuant to § II.C of this

Court’s Case Management Order #1.




                                        /s/
January 27, 2009                       Gladys Kessler
                                       United States District Judge


Copies to:   Attorneys of Record via ECF